DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/184845. Although the claims at issue are not identical, they are not patentably distinct from each other and  the grant of a second patent (for Application 17/4006322)  would give rise to an unjustified extension of the rights granted in the first patent (for Application 17/184845)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claim(s) 1, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Wu et al (US 9,039,426).
With regard to claim 1 Wu et al , disclose a board-to-board connector to be mounted on a first board and interposed between the first board and a second board to electrically connect a plurality of pads of the first board with a plurality of pads of the second board 5 respectively, comprising: a flat-plate housing (1, 2) made of insulating resin and including a plurality of positioning holes ( the holes in the frame 2 to arrange  columns/pins  26) ; a plurality of contacts (4, 5) held on the housing; and a plurality of reinforcing members( 3) made of metal and disposed to 10 correspond to the plurality of positioning holes respectively, wherein the housing includes a second board opposed surface to be opposed to the second board, each of the reinforcing members includes a reinforcing plate part to cover the second board opposed 
reinforcing plate part of the reinforcing member does not cover an inner edge of a corresponding one of the positioning holes when viewed in a thickness direction of the housing (Fig. 5).
With regard to claim 6 Wu et al , disclose (Fig. 5) that the plurality of reinforcing members are formed integrally to be continuous with one another.
With regard to claim 7, Wu et al , disclose (Fig. 5) that the plurality of positioning  holes (holes in the housing 2 for mounting columns 26)  are formed to penetrate the housing (2).
With regard to claim 9 Wu et al , disclose (Fig. 5) that the plurality of positioning holes are configured to receive respective positioning pins (26) therethrough that extend through the flat-plate housing (26).

Allowable Subject Matter
 Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses 
that the flat-plate housing includes a plurality of press-fit grooves; and wherein the press-fit grooves of the flat-plate housing hold the reinforcing members by press-fitting.

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. 
Regarding claim 1 , the Applicants state :
In the examiner’s view, “flat-plate housing (1, 2)” includes a “plurality of

the reason that Wu does not show or describe that the fixing columns 26 are in holes in
the flat-plate housing (1, 2). On the contrary, Wu states at column 12, lines 7-8, that the
fixing columns 26 are “on the frame 2.” Moreover, as shown in Wu’s Fig. 2 below, which
is a bottom perspective view, there are no holes in the flat-plate housing (1, 2) that
correspond to the positions of the columns 26.
However, according to Wu, “Multiple fixing columns 26 are further arranged on the frame border 22, and used for cooperating with the supporting cover 3”. The columns 26 are not integrally molded parts of the frame  but the elements being disposed on  the frame 2. Using positioning holes to properly attach  pins 26 to the frame 2 is  an obvious design choice. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									2/14/22